EXHIBIT 99.1 NEWS RELEASE INVESTOR RELATIONS CONTACT: Gordon Parnell - CFO (480) 792-7374 MICROCHIP TECHNOLOGY ANNOUNCES FINANCIAL RESULTS FOR THE FOURTH QUARTER AND FISCAL YEAR 2008 · For the quarter ending March 31, 2008: § Net sales of $260.4 million, up 3.1% sequentially and up 0.9% over the year ago quarter § On a GAAP basis: - Record gross margin of 60.9%; Operating profit of 31.4%; Net income of $76.7 million and 29.4% of net sales; EPS of 40 cents per diluted share § On a non-GAAP basis: - Record gross margin of 61.5%; Operating profit of 34.7%; Net income of $79.2 million and 30.4% of net sales; Record EPS of 42 cents per diluted share § Net cash generated of $99.3 million during the March quarter, before dividend payment of $60.4 million and stock buy back activity of $173.3 million. · For Fiscal Year 2008: § Net sales of $1,035.7 million, down 0.4% from fiscal year 2007 § On a GAAP basis: - Net income of $297.7 million and EPS of $1.40 per diluted share § On a non-GAAP basis: - Record Net income of $330.4 million and Record EPS of $1.57 per diluted share § Record net cash generated of $476.2 million during fiscal year 2008, before dividend payments of $252.0 million, stock buy back activity of $1.14 billion and net proceeds from convertible debentures of $1.13 billion · Increased quarterly dividend by 3.1% sequentially to a record 33 cents per share; represents an increase of 17.9% from dividend level one year ago. · Record development system shipments of 33,472 and 116,832 for the March quarter and fiscal year 2008, respectively CHANDLER, Arizona – April 28, 2008– (NASDAQ: MCHP) – Microchip Technology Incorporated, a leading provider of microcontroller and analog semiconductors, today reported results for the three months and fiscal year - - more - - Microchip Technology Incorporated 2355 West Chandler Blvd.Chandler, AZ 85224-6199Main Office 480•792•7200FAX 480•899•9210 Microchip Technology Reports Fourth
